Citation Nr: 1440911	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  06-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than November 30, 1993, for a posthumous award of entitlement to service connection for the Veteran's cancer of the lung and esophagus as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to November 1964 and from August 1965 to November 1982.  He died in June 1994.

The appellant, who is the Veteran's widow, appealed a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that awarded her claim for posthumous entitlement to compensation during the Veteran's lifetime for service connection for cancer of the lung and esophagus, as due to exposure to herbicides, evaluated as 100 percent disabling, effective from February 16, 1994, the date of the original claim for service connection for esophageal cancer, that was considered a claim that included cancer of the lung, as due to herbicide exposure.

In March 2008, the Board of Veterans' Appeals (Board) remanded the appellant's claim to the RO to comply with her request to testify during a hearing before a Veterans Law Judge.

In November 2008, the appellant and her son testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a February 2009 decision, the Board denied entitlement to an effective date prior to February 16, 1994, for a posthumous award of service connection for the Veteran's cancer of the lung and esophagus, as to due to exposure to herbicides.

The appellant appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, in a March 2012 Memorandum Decision, the Court held that a claim for service connection benefits for esophageal cancer was received by VA on November 30, 1993.  The Court reversed the Board's finding that "[t]here was no informal or formal claim, or written intent to file a claim of entitlement to service connection for cancer of the lung and esophagus, secondary to herbicide exposure, dated prior to the February 16, 1994 claim."  See Memorandum Decision at page 4.  The Court ordered the Board to enter a finding that the date of the first claim for esophageal cancer was November 30, 1993.  The Court then remanded the matter to the Board for further consideration of the appellant's claim in light of Nehmer v. U.S. Veterans Admin., 32 F. Supp 2d 1175 (N.D. Cal. 1999).  A copy of the Court's March 2012 Memorandum Decision is in the claims file.

The Board thus finds that the earliest date of claim for esophageal cancer was November 30, 1993, and has recharacterized the issue on appeal to accurately comply with the Court's holding.  

In November 2012, the Board remanded the matter for the further development which has been completed, and the case has been returned to the Board for appellate consideration.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Court held that the first claim for esophageal cancer was November 30, 1993, and the RO awarded the appellant posthumous entitlement to compensation during the Veteran's lifetime for service-connected cancer of the lung and esophagus, secondary to herbicide exposure, effective November 30, 1993.

2.  Entitlement to the claimed benefit arose October 31, 1995.

3.  The November 30, 1993, claim predated the effective date of the applicable liberalizing law.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 30, 1993, for the grant of posthumous entitlement to compensation during the Veteran's lifetime for service-connected cancer of the lung and esophagus, secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.1, 3.155, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in November 2012.  The Board specifically directed the RO to readjudicate the appellant's claim considering the Court's March 2012 Memorandum Decision finding that the first claim for esophageal cancer was submitted on November 30, 1993, and the evidence added to the record since the March 2006 statement of the case; and to be provided a supplemental statement of the case if the appeal remained denied.  Subsequently, the RO readjudicated the claim in a September 2013 rating decision considering all the additional evidence of record and the Court's March 2012 Memorandum Decision, and issued a September 2013 supplemental statement of the case.  Thus, there is compliance with the Court's and the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist 

The appellant's claim of entitlement to an effective date earlier than November 30, 1993, for posthumous entitlement to compensation during the Veteran's lifetime for service-connected cancer of the lung and esophagus, secondary to herbicide exposure, arises from her disagreement with the effective date assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  


Earlier Effective Date for Service Connection

As noted above, in a March 2012 Memorandum Decision, the Court, held that a claim for service connection benefits for esophageal cancer was received by VA on November 30, 1993.

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(ii) (2013).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013); Norris v. West, 12 Vet. App. 413 (1999).

The appellant essentially contends that she is entitled to an earlier effective date for posthumous entitlement to compensation during the Veteran's lifetime for service-connected cancer of the lung and esophagus, secondary to herbicide exposure.  Specifically, she asserts that she should be awarded an effective date of May 1993, which is the date when the Veteran was first diagnosed with esophageal cancer and pneumonia.  

The basic facts are not in dispute.  As outlined above, the Court established that the first claim for esophageal cancer was November 30, 1993.  The medical evidence of record dated on October 31, 1995, indicated that the Veteran's death was caused by widely metastatic lung cancer instead of esophageal cancer.  Thus, October 31, 1995, the date upon which medical evidence of record indicated that the Veteran's death was caused by widely metastatic lung cancer instead of esophageal cancer, is the date upon which entitlement to service connection for cancer of the lung and esophagus, secondary to herbicide exposure, arose. 

The date entitlement to service connection for cancer of the lung and esophagus, secondary to herbicide exposure, arose is October 31, 1995, the date upon which the medical evidence of record indicated that the Veteran's death was caused by widely metastatic lung cancer instead of esophageal cancer.  The date of receipt of the Veteran's claim of entitlement to service connection for esophageal cancer, considered a claim to include cancer of the lung, secondary to herbicide exposure, has been established to be November 30, 1993.  The later of the two dates, October 31, 1995, and November 30, 1993, is October 31, 1995.  Thus, the earliest possible effective date for posthumous entitlement to compensation during the Veteran's lifetime for service-connected cancer of the lung and esophagus, secondary to herbicide exposure, is October 31, 1995.  38 C.F.R. § 3.400(ii) (2013).  The Board notes, however, that pursuant to the Court's Memorandum Order an effective date of November 30, 1993, for posthumous entitlement to compensation during the Veteran's lifetime for service-connected cancer of the lung and esophagus, secondary to herbicide exposure has been established, and such effective date will not be disturbed.  

The Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2013); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including respiratory cancer.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3) (2013).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4) (2013).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for respiratory cancer based on exposure to herbicides during service. As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for respiratory cancer between September 25, 1985, and May 3, 1989.  He did, however, submit a claim for service connection for such disease between May 3, 1989, and February 3, 1994, the date on which the liberalizing law that added respiratory cancer as a disease presumptively due to in-service exposure to herbicides became effective.  Accordingly, the effective date of the award will be the later of the date such claim was received (November 30, 1993)  or the date the disability arose (October 31, 1995), which in this case October 31, 1995.  However, as noted above, the Board is bound by the Court's finding of an effective date of November 30, 1993, and as such this date will not be disturbed.    

As noted here, the Veteran's original informal claim for service connection for esophageal cancer based on herbicide exposure was received by VA on November 30, 1993.  There is no indication that the Veteran intended to file a claim for service connection any time prior to November 30, 1993.  Therefore, the effective date for the grant of service connection for respiratory cancer must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4) (2013).

The appellant argues that an effective date prior to November 30, 1993, is warranted for the grant of service connection in this case.  Specifically, she contends that the effective date should be in May 1993, which is the date when the Veteran was first diagnosed with esophageal cancer and pneumonia.  She contends that the VA physicians misdiagnosed the Veteran by not recognizing that he was suffering from lung cancer which had metastasized to his esophagus.   

In this regard, the Board echoes the Court's findings that "[s]uch considerations  might give rise to a claim for compensation under 38 U.S.C.A. § 1151(a) or an action under the Federal Tort Claims Act (38 U.S.C.A. §  1346).  The presumed misdiagnosis or negligence, however, has nothing to do with the effective date for the claim for service-connection benefits for lung cancer.  The effective date for this claim is tied to the receipt of an application for benefits."  In any case, even assuming for argument's sake that it is determined that the Veteran's esophageal cancer was misdiagnosed and he was found to have esophageal cancer prior to November 30, 1993, the later of the two dates would still be November 30, 1993, and the appellant would not be entitled to an earlier effective date.  Likewise, if esophageal cancer is determined to have manifested after November 30, 1993, the appellant is already in receipt of the more favorable effective date.  See supra 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(ii) (2013).  Therefore, an effective date earlier than November 30, 1993, would not be warranted. 

With regard to whether liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable, the Board notes while an award cannot be earlier than the effective date of the law, the current effective date (November 30, 1993) is earlier than the liberalizing law (February 3, 1994).  See 38 U.S.C.A. § 5110(g) (West 2002).  As the Board will not disturb the Court's finding, the appellant is in receipt of the earliest possible effective date.  














	(CONTINUED ON NEXT PAGE)





The Board is constrained by the law and regulations made by Congress governing the establishment of effective dates for the award of compensation. While the appellant asserts that she is entitled to effective date prior to November 30, 1993, for posthumous entitlement to compensation during the Veteran's lifetime for service-connected cancer of the lung and esophagus, secondary to herbicide exposure, the Board may not grant such, as that would predate the Veteran's claim of entitlement to service connection for esophageal cancer, considered a claim to include cancer of the lung, secondary to herbicide exposure, received by the RO on November 30, 1993.  Accordingly, the claim is denied.


ORDER

Entitlement to an effective date earlier than November 30, 1993, for a posthumous award of entitlement to service connection for the Veteran's cancer of the lung and esophagus as due to exposure to herbicides is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


